Citation Nr: 1515717	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  09-13 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen \ a previously denied claim for service connection for a lung disorder, claimed as asthma.

2.  Entitlement to service connection for benign prostatic hypertrophy (BPH).

3.  Entitlement to service connection for a gastrointestinal disorder claimed as gastroesophageal reflux disease (GERD).  

4.  Entitlement to service connection for sleep apnea. 


WITNESSES AT HEARING ON APPEAL

Appellant and private nurses J.N. and K.M.V.



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the Veteran's claims.  

The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus the Board is recharacterizing the Veteran's claims for service connection for a lung disorder and gastrointestinal disorder in light of the evidence showing varying diagnoses of lung and gastrointestinal disorders.  

In February 2015, the Veteran presented sworn testimony during a hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim for service connection for a lung disorder and the remaining claims for service connection for BPH, a gastrointestinal disorder claimed as GERD and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed March 2005 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a lung disorder, claimed as asthma.
 
2.  Additional evidence received since the March 2005 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issues of entitlement to service connection for a lung disorder, and it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2005  rating decision, which denied service connection for a lung disorder, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).
 
2.  The evidence received since the March 2005  rating decision is new and material as to the issue of service connection for a lung disorder, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a) , 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

In this matter, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein with regard to the issues of whether new and material evidence has been received sufficient to reopen the previously denied claim of service connection for a lung disorder, no further discussion of these specific VCAA requirements is required. Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II. Claim to Reopen

The Veteran original claim of entitlement to service connection for a lung disorder claimed as asthma was denied in a March 2005 rating decision.  He did not subsequently perfect an appeal of that denial and the March 2005 RO decision therefore became final.  See 38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 19.129 , 19.192.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed. 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted. Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The RO is noted to have denied service connection for a lung disorder classified as asthma in the unappealed March 2005 rating decision on the basis that there was no diagnosis of asthma in the service treatment records and no evidence of asthma related to military service.

The evidence previously before the RO is noted to have included service treatment records that were silent for any findings or complaints of asthma.  They reflect that the Veteran tested positive on a tuberculin PPD converter test in May 1969, and that a June 1970 chest X-ray showed evidence of a minimal hilar calcification bilaterally consistent with healed granulomatous disease.  The rest of the X-rays throughout service were unremarkable.  The service treatment records also showed treatment for a cold in July 1972 with coughing and phlegm.  

Also previously before the RO were private records showing that the Veteran reported a history of asthma as early as 1981 in a June 2004 record that diagnosed asthma deemed not active.  Other private records confirmed a history of asthma, with no opinion as to its etiology.  

Although the March 2005 prior denial did not address whether the claimed lung disorder of asthma was related to Agent Orange exposure, this same rating is noted to have denied service connection for diabetes as secondary to such exposure, finding that the Veteran's service aboard various ships classified as LST, including in the Vietnam region and awards, that include a Vietnam Campaign Medal with device, did not prove that he actually set foot in Vietnam.  

The Veteran in seeking to reopen his claim now alleges that that his asthma is secondary to Agent Orange exposure.  In his February 2015 hearing testimony and written contentions, he indicated that he was diagnosed with asthma in service in addition to alleging that it was caused by Agent Orange exposure.  

Evidence received after the prior final denial of March 2005 is noted to include post service records from Tripler Army Hospital from 1995 showing an incidental finding of a questionable pulmonary nodule noted on an April 1995 UGI report.  Further follow-up with chest X-ray in April 1995 revealed findings diagnosed as probable chronic obstructive pulmonary disease and left CP angle scarring, but no pulmonary nodule or acute disease.  Subsequent records and examination notes from 2008 to 2011 are noted to mention a diagnosis of asthma, including in a September 2008 VA hypertension examination, and most recently he is mentioned as having an exacerbation of asthma in a June 2011 VA treatment note.  

Also since the most recent prior denial of March 2005, the RO is noted to have conceded that the Veteran's service entailed qualifying Vietnam service for exposure to Agent Orange.  See 38 C.F.R. § 3.307, 3.309 (2014).  Of note his service aboard LST ships in the Vietnam region was conceded to entail such service according to the updated VA accepted list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.  

The Board finds that the additional evidence is new in that it has not been previously submitted.  Further, it is material because the evidence showing treatment for asthma and the findings from the chest X-ray/UGI findings from Tripler Army hospital in April 1995 are evidence of a potential residual pulmonary manifestations.  Additionally the RO's conceding Agent Orange exposure since the prior rating of March 2005 is also material in light of the Veteran now alleging service connection for a lung disorder on the basis of such exposure.  

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, to include whether the duty to provide a VA examination has been triggered.  See Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  Such threshold has been met in this instance and accordingly the claim is reopened.  See 38 C.F.R. § 3.156(a) (2014).


ORDER

New and material evidence having been received, the service connection claim for a lung disorder is reopened. 


REMAND

As indicated above, the Board has reopened the Veteran's claims for entitlement to service connection for asthma, to include as due to Agent Orange exposure.  Additionally the Board finds that the development of the other issues on appeal remains incomplete.

Of note, it appears that development that could potentially pertain to all appellate issues remains incomplete.  Specifically, the Board notes that CAPRI records in Virtual VA contain records labeled by the RO as records dated from January 27, 2005 to February 18, 2005, and said to pertain to asthma, (though it is unclear if they may also pertain to other appeal issues).  However a review of the records shows that they are duplicates of other VA CAPRI records also in Virtual VA, dated from September 4, 2008 to October 3, 2012, consisting of 224 pages.  The other records in the VBMS file do not contain these CAPRI records said to be from January 27, 2005 to February 18, 2005 and thus remain outstanding.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made).

Further the Board notes that development regarding the gastrointestinal disorders claim is necessary in light of the various gastrointestinal problems shown in the record, which include not only GERD symptoms, but other disorders including a hiatus hernia and nodular masses suspected to be possible carcinoma diagnosed in an April 1986 UGI study, and colon polyps also are shown in diagnostic test results in the 1990's.  Of note, the Tripler Army hospital post service records in April 1995 documented abdominal discomfort diagnosed as small colonic polyp with diverticulosis, and dyspepsia with poor gastric coating on UGI testing.  This record also diagnosed newly diagnosed non-insulin dependent diabetes mellitus (NIDDM) along with these gastrointestinal problems, and the gastrointestinal symptoms appear to be described in light of this NIDDM diagnosis.  Additionally the Board notes that the service treatment records document that he underwent a gastric wash in May 1969, the purposes of which are not clear.  In light of such findings, further development of this matter to include examinations is indicated.  

In regards to the remaining issues of service connection for BPH and obstructive sleep apnea, the records document a diagnosis of BPH, but do not include an opinion as to the etiology of such condition.  Regarding the sleep apnea, the Board notes that a private treatment record from January 2008 described the Veteran as having sleep apnea complaints of snoring and non-restorative sleep, with plans made for him to undergo a sleep study.  However none of the additional records contain evidence of this recommended study and given the potential significance of such records in confirming a diagnosed disability of sleep apnea, another attempt should be made to obtain these records.  

VA has a duty to develop the appellant's claims prior to the issuance of a decision on the merits of the claim.  This duty includes the duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2014). 

The Board finds that the Veteran should be afforded another VA examination to assess the nature and etiology of his claimed disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3rd 1313 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The agency of original jurisdiction shall contact the Veteran to endeavor to obtain additional records pertaining to his claimed disabilities not already associated with the file, to include any sleep study reports referenced by the January 2008 private medical record from Dr. N. L. All efforts to obtain such records are to be identified in the Veteran's claims file.  If a negative response is received from the Veteran, such should be associated with the claims file.
 
2.  The agency of original jurisdiction should associate the CAPRI records said to be dated from January 27, 2005 to February 18, 2005.  All records obtained should be associated with the Veteran's claims file.  All efforts to obtain such records are to be identified in the Veteran's claims file.  If a negative response is received, such should be associated with the claims file.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's lung disorder, gastrointestinal disability, BPH and sleep apnea.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the record has been reviewed.  All necessary testing should be accomplished.  The examiner should provide opinions on the following:  

a)  The examiner should determine whether the Veteran has a current lung disability or disabilities.  For any lung disability diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any pulmonary disability identified upon examination had its onset in active service, or is otherwise the result of disease or injury in service, including presumed herbicide exposure therein, and alternately the positive tuberculin PPD findings and evidence of granulomatous disease noted in the service treatment records.  

b)  The examiner should determine whether the Veteran has a current gastrointestinal disability or disabilities.  For any gastrointestinal disability diagnosed, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any gastrointestinal disability identified upon examination had its onset in active service, or is otherwise the result of disease or injury in service, including presumed herbicide exposure therein, and alternately the evidence of a gastric wash shown in the service treatment records.  

The examiner should also address whether it is at least as likely as not (50 percent or greater probability) that any current gastrointestinal disability was (1) caused by service-connected diabetes mellitus or (2) aggravated beyond the normal course of the condition by service-connected diabetes mellitus.

c)  The examiner should determine whether the Veteran has a current prostate disability or disabilities.  This should include an opinion as to whether the Veteran has a current diagnosis of prostate cancer subject to presumptive service connection.  If a prostate disorder other than prostate cancer is identified upon examination, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in active service, or is otherwise the result of disease or injury in service, including presumed herbicide exposure therein.   

d)  The examiner should determine whether the Veteran has a current diagnosis of sleep apnea.  If a sleep apnea disorder is identified upon examination, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in active service, or is otherwise the result of disease or injury in service, including presumed herbicide exposure therein.   

If the examiner is unable to provide any opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  Then readjudicate the claims, and if the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case.  Then return the case to the Board, if otherwise in order.
 
 No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


